NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 TRIANANTO BUDIONO,                                No.     14-72788

              Petitioner,                          Agency No. A095-629-888

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Triananto Budiono, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Budiono’s motion to reopen

as untimely where the motion was filed more than six years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Budiono failed to provide sufficient

evidence of materially changed country conditions in Indonesia to qualify for a

regulatory exception to the time limitation for filing a motion to reopen, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996 (9th

Cir. 2008) (the BIA may deny a motion to reopen for failure to establish materially

changed country conditions).

      We reject Budiono’s contention that the BIA failed to consider arguments or

record evidence, or otherwise erred in analyzing his claim. See Najmabadi, 597

F.3d at 990-91 (the court “defer[s] to the BIA’s exercise of discretion unless it

acted arbitrarily, irrationally, or contrary to law”).

      PETITION FOR REVIEW DENIED.




                                            2                                  14-72788